In a proceeding for a subsequent retention order pursuant to CPL 330.20, Frank Shelton appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Rosenblatt, J.), dated July 15, 1985, as, upon a rehearing and review of an order of the County Court, Dutchess County (King, J.), dated March 11, 1985, upheld the determination that his custody be continued for a period not to exceed one year.
Appeal, as so limited, dismissed as moot, without costs or disbursements.
The one-year retention order in question has expired and it was stated at oral argument of this appeal that the appellant has been conditionally released. Therefore, the appeal is dismissed as moot. Lazer, J. P., Mangano, Lawrence and Kooper, JJ., concur.